Case 2:19-mc-00083-CAS-E Document 25-7 Filed 09/16/19 Page 1 of 2 Page ID #:231




                   EXHIBIT 
Case 2:19-mc-00083-CAS-E Document 25-7 Filed 09/16/19 Page 2 of 2 Page ID #:232


                                                                         Joseph VaughnPerling
                                                                                PO BOX 4291
                                                                           El Monte, CA 91734

                                                                                  July 14, 2019




United States District Court
Central District of California
350 W 1st Street, Suite 4311
Los Angeles, CA 90012-4565


Honorable Christina A. Snyder:

                            Subject: Misc. Case No. 2:19-mc-0083

I filed the attached declaration of my testimony with the court to explain I was never served
with process. It appears that the Court did not have an opportunity to review my declaration
when granting the motion to compel.

Please reconsider the motion in light of the declarations I have provided to the court and
counsel.

Thank you and kind regards,



Joseph VaughnPerling
